NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

                   LORENA LOPEZ, Petitioner/Appellant,

                                        v.

                   MANUEL MEJIA, Respondent/Appellee.

                           No. 1 CA-CV 20-0558 FC
                                FILED 6-8-2021


           Appeal from the Superior Court in Maricopa County
                           No. FC2016-070840
           The Honorable J. Justin McGuire, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Lorena Lopez, Buckeye
Petitioner/Appellant
                             LOPEZ v. MEJIA
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1           Lorena Lopez challenges the superior court’s order
terminating a spousal maintenance order entered in 2016. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           Wife petitioned to dissolve the parties’ marriage. The superior
court entered a decree in September 2016 obligating Manuel Mejia to pay
$3,000.00 in monthly spousal maintenance for four years starting on
October 1, 2016. The superior court entered an income withholding order
with a presumptive termination date of September 30, 2020.

¶3             Husband petitioned to modify the income withholding order
in July 2020, contending his “[f]irst [spousal maintenance] payment was
made on 9/7/2016” and “seeking any overpayment refund.” Wife opposed
the petition, contending she did not receive the first payment until October
4, 2016, and the “[l]ast payment is scheduled for September 30, 2020.”
Following an evidentiary hearing the superior court granted husband’s
petition and terminated the spousal maintenance order as of August 28,
2020.

¶4            Wife moved for reconsideration, arguing the superior court
relied on an incorrect arrears calculation report and she was still owed
$1,480.55. The superior court denied the motion.

¶5             Wife timely appealed. This court has jurisdiction under article
VI, section 9, of the Arizona Constitution, and A.R.S. § 12-120.21.A.1.

                                 ANALYSIS

¶6            This court reviews the ruling on husband’s petition for an
abuse of discretion. In re Marriage of Priessman, 228 Ariz. 336, 338, ¶ 7 (App.
2011).




                                      2
                            LOPEZ v. MEJIA
                           Decision of the Court

¶7            Wife argues the superior court applied an erroneous arrears
calculation report. She cites no record evidence to support her argument
and did not provide a transcript of the evidentiary hearing. An appellant
contending a conclusion is unsupported by or contrary to the evidence
“must include in the record transcripts of all proceedings containing
evidence relevant to that . . . conclusion.” ARCAP 11(c)(1)(B). Because wife
did not provide the necessary record documents, we presume the evidence
presented at the hearing supported the superior court’s findings and
conclusions. See Hefner v. Hefner, 248 Ariz. 54, 60, ¶ 19 (App. 2019).

                             CONCLUSION

¶8            We affirm the superior court’s order. We decline to award
attorney fees or costs because husband did not file an answering brief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       3